             Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 1 of 13



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

       AGENDA FOR MATTERS SCHEDULED FOR JANUARY 17, 2019, AT 9:00 A.M.
    (PREVAILING CENTRAL TIME), BEFORE THE HONORABLE MARVIN ISGUR AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
      OF TEXAS, AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

       The above-referenced debtors and debtors in possession (collectively, the “Debtors”)
hereby file their agenda for matters set for hearing on January 17, 2019, at 9:00 a.m. (prevailing
Central Time).

I.           WILMINGTON SAVINGS CCOH OBJECTION

                    Wilmington’s CCOH Objection:

                    A.       Objection of Wilmington Savings Fund Society, FSB, as Successor
                             Indenture Trustee, to Proof of Claim No. 3833 of Clear Channel Outdoor
                             Holdings, Inc. [Docket No. 1681]

                    Responses Received:

                    A.       Response of Special Committee of Board of Directors of Clear Channel
                             Outdoor Holdings, Inc. to Objections Filed by Wilmington Savings Fund
                             Society, FSB, as Successor Indenture Trustee [Docket No. 2442]

                             i.        Declaration of Jennifer J. Hardy in Support of the Response of
                                       Special Committee of Board of Directors of Clear Channel Outdoor
                                       Holdings, Inc. to Objections Filed by Wilmington Savings Fund
                                       Society, FSB, as Successor Indenture Trustee [Docket No. 2443]



1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 2 of 13



      B.    GAMCO Asset Management, Inc.’s Response to the Legacy Note Trustee’s
            Supplemental Confirmation Objection and Joinder to Debtors’
            Supplemental Brief and CCOH’s Response [Docket No. 2445]

      Related Documents:

      A.    Stipulation and Agreed Order (I) Extending Deadline to File Responses to
            Objections to Legacy 510(b) Claims (II) Setting Evidentiary Hearing on
            Objection of Wilmington Savings Fund Society, FSB, as Successor
            Indenture Trustee, to Proof of Claim No. 3833 of Clear Channel Outdoor
            Holdings, Inc. [Docket No. 1998]

      B.    Stipulation and Agreed Order (I) Extending Deadline to File Responses to
            Objections to Legacy 510(b) Claims (II) Setting Evidentiary Hearing on
            Objection of Wilmington Savings Fund Society, FSB, as Successor
            Indenture Trustee, to Proof of Claim No. 3833 of Clear Channel Outdoor
            Holdings, Inc. [Docket No. 2030]

      C.    Joint Motion to (I) Continue Evidentiary Hearing on the Legacy 510(B)
            Claims and Proof of Claim No. 3833 of Clear Channel Outdoor Holdings,
            Inc., and (II) Modify Confirmation Schedule [Docket No. 2098]

      D.    Order (I) Continuing Evidentiary Hearing on the Legacy 510(B) Claims and
            Proof of Claim No. 3833 of Clear Channel Outdoor Holdings, Inc., and (II)
            Modify Confirmation Schedule [Docket No. 2121]

      E.    Stipulation and Order Regarding Existing Deadlines in Respect to
            Confirmation, the Legacy 510(b) Claims, and the CCOH Claim [Docket
            No. 2123]

      F.    Entered Stipulation and Order Regarding Existing Deadlines in Respect to
            Confirmation, the Legacy 510(b) Claims, and the CCOH Claim [Docket
            No. 2151]

      G.    Stipulation and Order Regarding Existing Deadlines in Respect to
            Confirmation, the Legacy 510(b) Claims, and the CCOH Claim [Docket
            No. 2287]

      H.    Entered Stipulation and Order Regarding Existing Deadlines in Respect to
            Confirmation, the Legacy 510(b) Claims, and the CCOH Claim [Docket
            No. 2356]

      I.    Order Setting Status Conference [Docket No. 2375]

      J.    Stipulation and Order Regarding Existing Deadlines in Respect to
            Confirmation, the Legacy 510(b) Claims, and the CCOH Claim [Docket
            No. 2287]
      Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 3 of 13



             K.     Entered Stipulation and Order Regarding Existing Deadlines in Respect to
                    Confirmation, the Legacy 510(b) Claims, and the CCOH Claim
                    [Docket No. 2356]

             Status: This matter is going forward.

II.   CONFIRMATION

1.    Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
      Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2207]

             Plan Supplement Documents:

             A.     Plan Supplement for the Fifth Amended Joint Chapter 11 Plan of
                    Reorganization of iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to
                    Chapter 11 of the Bankruptcy Code [Docket No. 1781]

             B.     Amended Plan Supplement for the Fifth Amended Joint Chapter 11 Plan of
                    Reorganization of iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to
                    Chapter 11 of the Bankruptcy Code [Docket No. 1929]

             C.     Second Amended Plan Supplement for the Fifth Amended Joint Chapter 11
                    Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliate
                    Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2245].

             Responses Received:

             A.     Reservation of Rights and Limited Objection of Broadcast Music, Inc.
                    Relating to the Fifth Amended Joint Chapter 11 Plan of Reorganization of
                    iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
                    Bankruptcy Code [Docket No. 1923]

             B.     Travis County’s Objection to Fifth Amended Joint Chapter 11 Plan of
                    Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
                    Chapter 11 of the Bankruptcy Code [Docket No. 2047]

                    i.     Travis County’s       Notice   of   Withdrawal     of   Objection
                           [Docket No. 2385]

             C.     Limited Objection of Norfolk County Retirement System to the Approval
                    of Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
                    Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
                    Code Docket No. 2055]

             D.     Tata America International Corporation’s Objection to Debtors’ Proposed
                    Cure Amounts for Assumption of Executory Contracts Under the Fifth
                    Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 4 of 13



            its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
            [Docket No. 2056]

      E.    Objection of the Securities and Exchange Commission to the Confirmation of
            the Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
            Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
            [Docket No. 2057]

      F.    Objection of the Acting United States Trustee to Debtors’ Fifth Amended
            Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
            Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
            2058]

      G.    Objection of Wilmington Savings Fund Society, FSB, as Successor
            Indenture Trustee, to Confirmation of Fifth Amended Joint Chapter 11 Plan
            of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant
            to Chapter 11 of the Bankruptcy Code [Docket No. 2060]

      H.    Limited Objection and Reservation of Rights of Sony Music Entertainment
            to the Plan and to the Debtors’ Proposed Assumption of Executory
            Contracts and Cure Amounts [Docket No. 2080]

      I.    Objection of James B. Martin to Confirmation of Plan of Reorganization in
            the Absence of an Estimation of his Claim Pursuant to 11
            U.S.C. §502 (c) (1) [Docket No. 2148]

      J.    Limited Objection to Confirmation of the Fifth Amended Joint Chapter 11
            Plan of Reorganization of iHeartMedia, Inc. and its Debtor Affiliates
            Pursuant to Chapter 11 of the Bankruptcy Code (Computershare Trust
            Company, N.A. and Computershare Trust Company of Canada)
            [Docket No. 2307]

      K.    Limited Objection of Wilmington Trust, National Association to
            Confirmation of the Debtors’ Modified Fifth Amended Joint Chapter 11
            Plan of Reorganization [Docket No. 2320]

      L.    Limited Joinder to Limited Objections of Wilmington Trust, National
            Association and Computershare Trust Company, N.A./Computershare
            Trust Company of Canada to Confirmation of Debtors’ Fifth Amended Plan
            (UMB Bank, National Association) [Docket No. 2358]

      M.    Limited Objection and Reservation of Rights of Broadcast Music, Inc.
            Relating to the Notice of (A) Executory Contracts and Unexpired Leases to
            be Assumed by the Debtors Pursuant to the Plan, (B) Cure Amounts, if any,
            and (C) Related Procedures in Connection Therewith [Docket No. 2359]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 5 of 13



      N.    The Ad Hoc 2021 Noteholder Group’s Response to Wilmington Savings
            Fund Society’s Objection to Confirmation of the Fifth Amended Joint
            Chapter 11 Plan of Reorganization [Docket No. 2360]

      O.    The Term Loan/PGN Group’s Statement in Support of Confirmation and
            Response to PGN Trustee Objections [Docket No. 2370]

      P.    United States of America’s Opposed Expedited Motion to Stay January 10
            Confirmation Hearing [Docket No. 2373]

            i.     Order Denying Motion to Stay January 10 Confirmation Hearing
                   [Docket No. 2378]

      Q.    Delaware Trust Company’s Limited Joinder to Limited Objections of
            Wilmington Trust, National Association and Computershare Trust
            Company, N.A./Computershare Trust Company of Canada to Confirmation
            of Debtors’ Fifth Amended Plan [Docket No. 2374]

      R.    Limited Joinder of GAMCO Asset Management, Inc. in Support of
            Confirmation of Debtors’ Joint Chapter 11 Plan [Docket No. 2386]

      S.    Supplemental Objection of Wilmington Savings Fund Society, FSB, as
            Successor Indenture Trustee, to Confirmation of Modified Fifth Amended
            Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
            Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
            [Docket No. 2389]

      T.    GAMCO Asset Management, Inc.’s Response to the Legacy Note Trustee’s
            Supplemental Confirmation Objection and Joinder to Debtors’
            Supplemental Brief and CCOH’s Response [Docket No. 2445]

      Contract Cure Responses:

      A.    Limited Objection and Reservation of Rights of Sony Music Entertainment
            to the Plan and to the Debtors’ Proposed Assumption of Executory
            Contracts and Cure Amounts [Docket No. 2080]

      B.    Limited Objection and Reservation of Rights of Google LLC to the
            Assumption of Certain Executory Contracts [Docket No. 2279]

      C.    Limited Objection and Reservation of Rights of Broadcast Music, Inc.
            Relating to the Notice of (A) Executory Contracts and Unexpired Leases to
            be Assumed by the Debtors Pursuant to the Plan, (B) Cure Amounts, if any,
            and (C) Related Procedures in Connection Therewith [Docket No. 2359]

      D.    Cure Amount Objection by Microsoft [Docket No. 2437]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 6 of 13



      Confirmation Briefs and Declarations in Support of Confirmation:

      A.     Debtors’ Memorandum of Law in Support of Confirmation of Joint Chapter
             11 Plan [Docket No. 2365]

      B.     Reply of the Ad Hoc Group of Term Lenders in Support of Confirmation of
             the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 2366]

             i.     First Supplemental Verified Statement of Arnold & Porter Kaye
                    Scholer LLP Pursuant to Federal Rule of Bankruptcy
                    Procedure 2019 [Docket No. 2368]

      C.     Declaration of Charles H. Cremens in Support of Confirmation of the
             Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 2367]

      D.     Joinder of Certain Funds or Affiliates of Bain Capital LP and Thomas H.
             Lee Partners, L.P. in Support of Confirmation of Joint Chapter 11 Plan of
             iHeartMedia, Inc. and its Debtor Affiliates [Docket No. 2369]

      E.     The Term Loan/PGN Group’s Statement in Support of Confirmation and
             Response to PGN Trustee Objections [Docket No. 2370]

      F.     Debtors’ Supplemental Brief in Support of Debtors’ Motion for Entry of an
             Order Confirming the Modified Fifth Amended Joint Chapter 11 Plan of
             Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to
             Chapter 11 of the Bankruptcy Code [Docket No. 2444]

      Voting Reports:

      A.     Declaration of Christina Pullo of Prime Clerk LLC Regarding the
             Solicitation of Votes and Tabulation of Ballots Cast on the Fifth Amended
             Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and its Debtor
             Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket
             No. 2116]

      B.     Supplemental Declaration of Christina Pullo of Prime Clerk LLC Regarding
             the Solicitation of Votes and Tabulation of Ballots Cast on the Fifth
             Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
             its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 2246]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 7 of 13



      Proposed Confirmation Order:

      A.     Proposed Findings of Fact, Conclusions of Law, and Order Confirming the
             Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 2371]

      Scheduling Related Documents:

      B.     Order Regarding Confirmation Hearing Dates [Docket No. 2171]

      C.     Notice of Modified Fifth Amended Plan, CCOH Separation Settlement
             Agreement, and Setting of Confirmation Hearing Dates [Docket No. 2232]

      D.     Stipulation and Order Regarding Existing Deadlines with Respect to the
             Objection of James B. Martin to Confirmation of Plan of Reorganization in
             Absence of an Estimation of His Claim Pursuant to 11 U.S.C. §502 (c) (1)
             [Docket No. 2357]

      E.     Entered Stipulation and Order Regarding Existing Deadlines with Respect
             to the Objection of James B. Martin to Confirmation of Plan of
             Reorganization in Absence of an Estimation of His Claim Pursuant to 11
             U.S.C. §502 (c) (1) [Docket No. 2372]

      Previously Filed Plans:

      A.     Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor
             Affiliate Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 551]

      B.     Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
             Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code [Docket
             No. 1213]

      C.     Second Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1301]

      D.     Third Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1348]

      E.     Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1441]

      F.     Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1469]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 8 of 13



      G.     Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1482]

      H.     Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1605]

      I.     Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
             Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1626]

      J.     Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 2207]

      Plan Redlines:

      A.     Redline of Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1213]

      B.     Redline of Second Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1301]

      C.     Redline of Third Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1348]

      D.     Redline of Fourth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1441]

      E.     Redline of Fourth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1469]

      F.     Redline of Fifth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1605]

      G.     Redline of Fifth Amended Joint Chapter 11 Plan of Reorganization of
             iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to Chapter 11 of the
             Bankruptcy Code [Docket No. 1626]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 9 of 13



      H.     Redline of Modified Fifth Amended Joint Chapter 11 Plan of
             Reorganization of iHeartMedia, Inc. and Its Debtor Affiliate Pursuant to
             Chapter 11 of the Bankruptcy Code [Docket No. 2207]

      Disclosure Statement, Disclosure Statement Order, Disclosure Statement
      Supplement and Disclosure Statement Supplement Order:

      A.     Disclosure Statement Relating to the Fourth Amended Joint Chapter 11 Plan
             of Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to
             Chapter 11 of the Bankruptcy Code [Docket No. 1484]

      B.     Order (I) Approving the Adequacy of the Disclosure Statement, (II)
             Approving the Solicitation and Notice Procedures with Respect to
             Confirmation of the Debtors’ Proposed Joint Plan of Reorganization, (III)
             Approving the Forms of Ballots and Notices in Connection Therewith, (IV)
             Scheduling Certain Dates with Respect Thereto, and (V) Granting Related
             Relief [Docket No. 1481]

      C.     Disclosure Statement Supplement Relating to the Fifth Amended Joint
             Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and its Debtor
             Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
             [Docket No. 1627]

      D.     Order (I) Approving the Debtors’ Continued Solicitation of the Fifth
             Amended Plan and the Adequacy of the Supplemental Disclosure in
             Connection Therewith, (II) Modifying Certain Deadlines and Procedures in
             Connection with Plan Confirmation, (III) Approving the Form of Ballots in
             Connection Therewith, and (IV) Granting Related Relief [Docket No. 1631]

      Affidavits Regarding Publication of Notice of Hearing and Service of Solicitation
      Related to Confirmation of the Chapter 11 Plan:

      A.     Affidavit Re: Mailing for the Period from September 22, 2018 through
             September 28, 2018 (Docket Nos. 1482, 1484) [Docket No. 1582]

      B.     Affidavit Re: Mailing for the Period from October 20, 2018 through
             October 26, 2018 (Docket Nos. 1482, 1484, 1633) [Docket No. 1728]

      C.     Affidavit Re: Mailings for the Period from December 1, 2018 through
             December 7, 2018 (Docket Nos. 1781, 1929, 2135) [Docket No. 2180]

      D.     Notice of Modified Fifth Amended Plan, CCOH Separation Settlement
             Agreement, and Setting of Confirmation Hearing Dates [Docket No. 2232]

      E.     Affidavit Re: Mailings for the Period from December 15, 2018 through
             December 21, 2018 (Docket Nos. 2232) [Docket No. 2271]
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 10 of 13



       F.     Affidavit Re: Mailings for the Period from December 21, 2018 through
              December 28, 2018 (Docket Nos. 2245, 2246) [Docket No. 2313]

       G.     Affidavit Re: of Alain B. Francoeur Regarding Agenda for Matters
              Scheduled for January 10, 2019, at 9:00 a.m. (CT), Before the Honorable
              Marvin Isgur at the United States Bankruptcy Court for the Southern
              District of Texas, at Courtroom 404, 515 Rusk Street, Houston, Texas
              77007, and Notice of Fee Statement of Filing Kirkland & Ellis LLP and
              Kirkland & Ellis International LLP for Compensation for Services and
              Reimbursement of Expenses as Attorneys to the Debtors and Debtors in
              Possession for the Period from November 1, 2018 through November 30,
              2018 (Docket. No. 2384) [Docket No. 2390]

       Witness and Exhibit Lists:

       A.     The Term Loan/PGN Group’s Disclosure of Fact Witnesses for Confirmation
              Hearing [Docket No. 1601]

       B.     Wilmington Savings Fund Society, FSB’s Preliminary Fact Witness List
              [Docket No. 1602]

       C.     Debtors’ Fact Witness         Disclosure   for   Confirmation     Hearing
              [Docket No. 1603]

       D.     The Committee’s Disclosure of Fact Witnesses [Docket No. 1604]

       E.     United States Trustee’s Disclosure of Fact Witnesses [Docket No. 1609]

       F.     United States Securities and Exchange Commission’s Disclosure of Fact
              Witnesses [Docket No. 1610]

       G.     The Term Loan/PGN Group’s Witness and Exhibit List for January 10,
              2019 Hearing [Docket No. 2306]

       H.     Debtors’ Witness and Exhibit List for Hearing Scheduled for January 10,
              2019 at 9:00 a.m. (Prevailing Central Time) [Docket No. 2331]

       I.     Wilmington Savings Fund Society, FSB’s Witness and Exhibit List for
              Hearing Scheduled for January 10, 2019 at 9:00 a.m. (Prevailing Central
              Time) [Docket No. 2343]

       J.     Witness and Exhibit List of the Acting United States Trustee
              [Docket No. 2345]

       K.     Joint Submission of Deposition Designations [Docket No. 2396]

       L.     Debtors’ Witness and Exhibit List for Hearing Scheduled for
              January 17, 2019 at 9:00 a.m. (Prevailing Central Time) [Docket No. 2412].
Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 11 of 13



       M.     The Special Committee of the Board of Directors of Clear Channel Outdoor
              Holdings, Inc.’s Witness and Exhibit List for Hearing Scheduled for
              January 17, 2019 at 9:00 a.m. (Prevailing Central Time) [Docket No. 2413]

       N.     Wilmington Savings Fund Society, FSB’s Witness and Exhibit List for
              Hearing Scheduled for January 17, 2019 at 9:00 a.m. (Prevailing Central
              Time) [Docket No. 2414]

       O.     GAMCO Asset Management, Inc.’s Witness and Exhibit List for Hearing
              on January 17, 2019 at 9:00 a.m. [Docket No. 2421]

       Status: This matter is going forward.


                  [Remainder of page intentionally left blank]
        Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 12 of 13



Houston, Texas
January 16, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
               efreeman@jw.com               Telephone:       (312) 862-2000
               mcavenaugh@jw.com             Facsimile:       (312) 862-2200
                                             Email:           james.sprayregen@kirkland.com
                                                              anup.sathy@kirkland.com
Co-Counsel to the Debtors                                     brian.wolfe@kirkland.com
and Debtors in Possession                                     will.guerrieri@kirkland.com
                                                              benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:     (212) 446-4800
                                             Facsimile:     (212) 446-4900
                                             Email:         christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
     Case 18-31274 Document 2449 Filed in TXSB on 01/16/19 Page 13 of 13



                                     Certificate of Service

        I certify that on January 16, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco
